Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sona Dalal on 12/16/2021.

The application has been amended as follows: 
In claim 7, line 1, replace “The device of claim 7” with “The device of claim 6”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 12 are allowable over the prior art, US 20080234621 (hereinafter referred as “Bellotti”), US 2009/0101576 (hereinafter referred as “Rohde”).
Bellotti teaches a plasma processing system (fig. 19, refer annotated fig. 19 indicating the valves and flow paths) comprising at least a first fluid flow path, a second fluid flow path, third fluid flow path, and a fourth fluid flow path, the system comprising: a first fluid circuit, wherein the first fluid circuit is defined by a source of a first fluid, a first valve positioned between the source of the first fluid and the first fluid flow path, a second valve positioned between the first fluid flow path and the second fluid flow path, a first pump positioned between the second fluid flow path and the third fluid flow path, and a first waste container in fluid communication with the third fluid flow path; the third valve is positioned between the first fluid flow path and the fourth fluid flow path; the fourth valve is positioned between a source of a second fluid and the first fluid flow path.

    PNG
    media_image1.png
    827
    822
    media_image1.png
    Greyscale

Bellotti does not disclose the limitation of “a controller, wherein the controller is configured to execute a plurality of programmatic instructions to: open the first valve, thereby allowing a flow of fluid from the source of the first fluid to the prime waste container, along the first fluid flow path; close the second valve, thereby preventing a flow of fluid from the source of the first fluid to the second fluid flow line, third fluid flow line, and the prime waste container; close the first valve, thereby preventing a flow of the first fluid to the first fluid flow line from the source of the first fluid; open the third valve, wherein the third valve is positioned between the first fluid flow line and a fourth fluid flow line; open the fourth valve, wherein the fourth valve is positioned between the source of the second fluid and the first fluid flow line, 
Rohde teaches method of priming of an extracorporeal blood system (fig. 7, [0095]-[0103]. Rhode discloses that the system comprises circuits 20 (dialysate circuit) and 30 (blood circuit), a plurality of pathways, a plurality of valves (16a thru 16r), a source of dialysate (bags 12a thru 12d), a source of saline (46), a plurality of pumps (18a, 18b, 18c), and a separator (34). However, Rohde fails to remedy the deficiencies of Bellotti.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.